Ebbrhardt, Judge.
No enumeration of errors or brief was filed in this case, and appellee has moved to assess damages under Code § 6-1801 because the appeal was for delay.
There is serious question as to whether this court has any jurisdiction, since it has been held that the filing of the enumeration of errors is essential to the completion of the appeal. DeFee v. Williams, 224 Ga. 354 (162 SE2d 440).
Further, where there has been a dismissal in the appellate court an assessment of damages is not made. Jones v. Poole, 5 Ga. App. 113 (3) (62 SE 711). Nor can damages be recovered in the trial court because of the dismissal. Collins v. Turner, 9 Ga. 112.
There was a failure to perfect or to prosecute the appeal here, and we have “dismissed” it. There is considerable doubt that we have the power to assess damages and we must deny the motion, however meritorious otherwise it may be. First American Acceptance Corp. v. Wheat, 217 Ga. 1 (2) (120 SE2d 330).

Appeal dismissed. Motion to assess damages denied.


Jordan, P. J., and Pannell, J., concur.